Adams, J.,
dissenting.- — -The circumstances under which the taxes were paid in this case were substantially the same as those under which the taxes were paid in Goodnow v. Moulton, 51 Iowa, 555. In that case a recovery for the payment was allowed upon the ground that the circumstances were such as to justify the court in holding that the payment was made at the land owner’s request. The payments then in the case at bar were made at the land owner’s request, and there is no question but that the plaintiff is entitled to recover unless he is barred by a prior adjudication. It is not to be denied that a claim was made in Homestead Co. v. Valley R. R. Co., 17 Wall., 153, to recover for a portion of the payments, and through inadvertence or a mistaken view of the law the recovery was denied. So far as the recovery for those payments is concerned, however unfortunate it may be for the plaintiff, we feel obliged to hold that the prior adjudication constitutes a bar. But we are not obliged to hold, and this court does not hold, that whoever pays taxes for a land owner, at the land owner’s request, cannot recover for such payment. The ruling' of the Supreme Court of the *240United States upon such a question if wrong will not be followed by this court. See Goodnow v. Moulton, above cited. But the majority of this court does hold — and, in this, I think it commits a grave error — -that where a person pays taxes for a land owner at his request, and brings an action to recover for the payment and recovery is denied, and after-wards the person pays other taxes for the land owner at his request and brings an action to recover for the second payment, recovery must be denied because recovery for the first payment was denied, and that too when it is conceded that the court erred in denying recovery for the first payment. The great learning and ability of the Supreme Court of the United States entitle its decisions to great weight and authority, but the effect of one of its decisions as a prior adjudication cannot be extended a hair’s breadth beyond that of a like decision made by the lowest court known to the law. The case before us is not different from what it would be if the defendant had set up as a piior adjudication the decision of a justice of the peace. If a j>erson should pay taxes for a land owner at his request and should bring an action to recover for the payment before a justice of the peace, and recovery should be denied, and afterward the person should pay other taxes for the land owner at his request, and bring an action to recover for the payment in the Circuit or District Court, and such court should hold that the action was barred by the adjudication in the former action, would this court sustain such a ruling? It seems clear that it would not. ’'he reason is that there would be-no common adjudicate' Act or subject-matter. The only common point of adjudication would be the rule of law. But such adjudication does not constitute a prior adjudication in the sense in which the words are used as constituting a bar. Nor would the case be different if the taxes paid were taxes upon the same land. The- payments would be absolutely distinct transactions and could not be more so, so far as any legal right is concerned, if the taxes first paid had been upon one tract of land and the *241taxes afterward paid had been upon a different tract. Suppose a person should perform labor for a land owner in harvesting grain upon certain land at the request of the land owner, but without any express agreement on the part of the land owner to pay for the labor, and the laborer should bring an action to recover for the labor, and a recovery should be denied on the ground that no implied agreement arose, or upon the ground that no recovery could be had upon an implied agreement, and the next year the laborer should perform like labor under like circumstances upon the same land, and bring an action to recover, would the decision in the former action constitute a prior adjudication, becaluse the land was the same? Evidently not. Suppose a person should commit a trespass upon land by destroying the land owner’s field of grain and the land owner should bring an action to recover the damages sustained and a recovery should be denied on the ground that the acts of the defendant did not constitute a tort, or on the ground that no recovery could be had for a. tort, and the next year the defendant should destroy another field of grain of the same kind upon the same land, and the land owner should bring an action to recover, would the decision in the former action constitute a prior adjudication,.because the land was the same? Evidently not. The title to the land not being drawn in question, there would be no common adjudicated fact or subject-matter.The only matter in controversy common to both actions would be the rule of law. So in the action at bar, and in the action, the decision in which is pleaded as a prior adjudication, there is no common fact or subject-matter. The title to the land is not in controversy. The payments' were made in different years, and are of different taxes. The only matter in controversy common to both actions is the rule of law. A very large number of authorities are cited by counsel for the defendant; but in every one of them there was a common fact or common subject-matter drawn in controversy as distinguished from a mere rule of law. The majority cite one *242case, Merriam v. Whittemore, 5 Gray, 316. But in that case there was a common subject-matter drawn in contro versy, and that was a certificate of discharge. In the former action it was held to be valid. In the second action between the same parties the validity of the identical certificate was drawn in issue again. The court very properly refused to make another adjudication respecting the certificate, and held the first adjudication conclusive. If an action should be brought to recover for interest on a promissory note, and the validity of the note should be drawn in issue and adjudicated, and afterward an action should be brought to recover the principal, it is manifest that as between the same parties the validity of the note could not be properly drawn in issue and adjudicated again. But an adjudication upon one promissory note would not necessarily be adjudication upon another, though of the same terms. It would be so only when the validity of the two notes depended upon a common fact as distinguished from a common rule of law.
In my opinion the plaintiff is entitled to recover for all payments made subsequent to the bringing of the first action and not embraced therein.
Mr. Justice Day concurs with me in this dissent.